DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 02/17/2021.
B.	Claims 1-20 remains pending.
  

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markvoort, Jan Albert et al. (US Pub. 2007/0061154 A1), herein referred to as “Markvoort”.



As for claims 1 and 11, Markvoort teaches.    A computer-implemented method and corresponding non-transitory computer readable medium of claim 11 (par.2-7 business application for collaborating the design of various business components one of which is Integrated circuits for a product, par. 10 suggest a centralized approach rom the SAP Collaborative Engineering 

project management efforts of dispersed groups.  CEP is a collaborative 
environment in which the responsible company (initiator) collects project 
relevant information, using the SAP-backbone and publishes the information for 
access by business partners.  It gives the partners via a web-browser (on-line) 
access to the project info stored in the CEP application; par. 11-16 the object of Markvoort to provide a system and method do exchanging technical product data that is more open) comprising:

determining a bill of materials for an integrated circuit design that includes (par.111 a bill of items is listed for users to view complete list of items associated with the design): a set of modules each representing a portion of an integrated circuit; a set of instances for each module of the set of modules; and a revision for each instance of the set of instances (fig. 6 gives overview of main elements that may be present in the product data exchange/collaboration; par. 93 the items are modules, assembly parts or components etc…);

receiving metadata for a first module of the set of modules in the bill of materials (par.111 bill of material list in exchange);

determining, based on the metadata and the bill of materials, a change between a first revision of the first module in the bill of materials and a second revision of the 

providing a visual cue representative of the change for display on a graphical user interface (par.35 one example is only changes are indicated).

As for claims 2 and 13 Markvoort teaches.    The computer-implemented method of claim 1 and corresponding medium of claim 11, wherein the change includes at least one of: a change in an input of the first module, a change in an output of the first module, a change in an interrupt of the first module, a change in a memory map of the first module, a change in a power requirement of the first module, a change in ports of the first module, or a change in a communication bus associated with the first module (par.97 examples of changes).

As for claims 3 and 14 Markvoort teaches.    The computer-implemented method of claim 1 and corresponding medium of claim 11, further comprising determining a portion of the first module that is unchanged between the first revision and the second revision, wherein the providing of the visual cue includes hiding the portion of the first module that is unchanged (par.133 information pertains to owners of said information that allows for owners of specific portion of information to make changes which thus would not allow for or hide information to other partners of the product data; another examples of information hiding or information privilege is in par. 140 wherein information is only shared if owner sends it down the chain of supply to other partners).



As for claims 5 and 15 Markvoort teaches.    The computer-implemented method of claim 1 and corresponding medium of claim 11, wherein: a first instance of the first module in the bill of materials is associated with the first revision; a second instance of the first module in the bill of materials is associated with a third revision that is different from the first revision; and the method further comprises determining whether a change exists between the third revision of the first module in the bill of materials and the second revision of the first module in the metadata (par.1552-155 tracking changes to the bill of materials for the product data exchange to follow the changes and revision of a products lifecycle).

As for claims 6 and 16 Markvoort teaches.    The computer-implemented method of claim 1 and corresponding medium of claim 11, wherein the providing of the visual cue representative of the change for display on a graphical user interface includes providing a first view of the first revision of the first module and a second view of the second revision of the first module on the graphical user interface (par.155 status 

As for claims 7 and 17 Markvoort teaches.    The computer-implemented method of claim 1 and corresponding medium of claim 11 further comprising: determining an update to the first module; providing an indication of the update for display on the graphical user interface; and receiving a user input commanding incorporation of the update to the first module into the integrated circuit design, wherein the receiving of the metadata is performed based on the user input commanding incorporation of the update (par.74 the editing system preferably adds metadata into the exchange package in a format interpretable by all collaborating companies.  Part of the metadata distinct data management systems may need to be retrieved form the imported technical data and thus may involve a format conversion.  The editing system 318 creates an exchange package representing user-selectable parts of the imported technical product data).

As for claims 8 and 18 Markvoort teaches.    The computer-implemented method of claim 1 and corresponding medium of claim 11 further comprising performing a validation test on the integrated circuit design, wherein the receiving of the metadata includes updating the metadata based on the validation test (par. 140, validation, review, approval by business partners and updated in the product data exchange package).


As for claims 9 and 19 Markvoort teaches.    The computer-implemented method of claim 1 and corresponding medium of claim 11further comprising: receiving a user input commanding a change to the integrated circuit design after the providing of the 

As for claims 10 and 20 Markvoort teaches.    The computer-implemented method of claim 1 and corresponding medium of claim 11, wherein the providing of the visual cue includes providing the visual cue over a network (par. 80 The editing system 328 may be combined with the editing system 318 in a multi-functional editing system that can import from PDM systems and export to PDM systems; par. 74 Preferably, the package is still supplied via a computer network 370).

As for claim 12, Markvoort teaches. The non-transitory computer readable medium of claim 11 wherein the visual cue represents a difference between the first revision and the second revision (par.89-90 gives examples of showing different between revisions of the product data exchange between partners and developers within a company).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        July 30, 2021